Citation Nr: 1008194	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for recurrent left 
shoulder subluxation, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2006, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative has requested a new VA 
examination on the basis that the most recent VA examination 
was inadequate.  At the October 2007 examination in question, 
the examiner found that the Veteran used a moderate amount of 
force to prevent the examiner from taking the Veteran through 
normal range of motion.  The Veteran reported that it hurt 
too much for him to go any further.  The examiner found that 
if the Veteran "had true pain in the shoulder he would have 
not had any strength at all against any manipulation that I 
would do against the shoulder."  The examiner therefore 
concluded that the Veteran was an uncooperative patient and 
that range of motion testing would have been a useless 
procedure.  

The rating criteria applicable in this case are based in 
large part on range of motion.  The October 2007 examination 
was not successful in showing range of motion, apparently due 
to what the examiner perceived as a lack of cooperation by 
the Veteran.  VA has a duty to assist the Veteran with his 
claim, but the "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).   

The Board views the representative's request for a new 
examination to include an implicit affirmation of the 
Veteran's willingness to cooperate at the examination.  In 
order to afford the Veteran every assistance with his appeal, 
the Board therefore finds that a new VA examination would be 
appropriate. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for a VA orthopedic examination (if 
possible, by a different examiner than 
the one who conducted the October 2007 
examination) for the purpose of 
determining the current severity of his 
left shoulder disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
special tests deemed medically advisable 
should be conducted.  Range of motion 
testing should be conducted, and if 
possible, the examiner should report (in 
degrees) the point in range of motion 
testing where motion is limited by pain.  
If possible, the examiner should also 
offer an opinion as to the degree of 
additional functional loss (if any) due 
to weakness, fatigue, and incoordination, 
including during flare-ups. 

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the Veteran's claim 
for entitlement to an increased rating 
for recurrent left shoulder subluxation, 
with consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
March 2009.  The Veteran, he and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


